Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Acadia Realty Trust White Plains, New York We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-157886, 333-31630, 333-139950, 333-114785 and 333-126712) and Form S-8 (Nos. 33-95966, 333-87993 and 333-106758) of Acadia Realty Trust and in the related Prospectuses of our reports dated February 9, 2012 with respect to the statement of revenues and certain operating expenses of 640 Broadway, for the year ended December 31, 2011 included in this current report (Form 8-K) of Acadia Realty Trust. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP New York, New York February 9, 2012
